Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 9, 2019

                                      No. 04-19-00500-CV

                        ESTATE OF BRADLEY KEITH JOHNSON,

                   From the County Court at Law No. 2, Bexar County, Texas
                                Trial Court No. 2017PC0180
                         Honorable Veronica Vasquez, Judge Presiding


                                         ORDER
       On June 20, 2019, the trial court signed a final judgment granting a motion to dismiss
under the Texas Citizens Participation Act. See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003.
        Appellant Mary Ann Johnson timely filed (1) a request for findings of fact and
conclusions of law and (2) a notice of past due findings of fact and conclusions of law. See TEX.
R. CIV. P. 296, 297. Appellant also timely filed a motion for new trial and a notice of appeal.
        To date, the trial court has not filed its findings of fact and conclusions of law. See
Cherne Indus., Inc. v. Magallanes, 763 S.W.2d 768, 772 (Tex. 1989) (noting that, after proper
request and reminder, “the trial court’s duty to file findings and conclusions is mandatory”);
accord Brown v. McGonagill, 940 S.W.2d 178, 179 (Tex. App.—San Antonio 1996, no writ). If
the trial court fails to file findings and conclusions after a timely request and reminder, we
presume harm unless the face of the record affirmatively shows otherwise. Tenery v. Tenery,
932 S.W.2d 29, 30 (Tex. 1996); McLaughlin, Inc. v. Northstar Drilling Techs., Inc., No. 04-02-
00511-CV, 2003 WL 21696635, at *1 (Tex. App.—San Antonio July 23, 2003, no pet.) (mem.
op.).
        On August 2, 2019, Appellant moved to abate the appeal and remand the cause to the trial
court with an order for it to file findings of fact and conclusions of law. In her motion, Appellant
asserts findings of fact and conclusions of law would narrow the issues on appeal and foster
judicial economy.
       We request Appellees’ response to Appellant’s motion. If Appellees choose to file a
response, Appellees must file the response within TEN DAYS of the date of this order.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court